 1   Young Bin Yim, CA State Bar No. 232340
     LAW OFFICES OF HARRY J. BINDER
 2   AND CHARLES E. BINDER, P.C.
 3   485 Madison Avenue, Suite 501
     New York, NY 10022
 4   (212)-677-6801
 5   Fax (646)-273-2196
     Fedcourt@binderlawfirm.com
 6

 7                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 8

 9   JEFFREY M. BROWN,          )             5:20-cv-00704-DSF-JC
                                )
10       Plaintiff,             )             ORDER AWARDING ATTORNEY
11                              )             FEES UNDER THE EQUAL
                v.              )             ACCESS TO JUSTICE ACT,
12                              )             PURSUANT TO 28 U.S.C. § 2412(d),
13   COMMISSIONER OF THE SOCIAL )             AND COSTS, PURSUANT TO 28
     SECURITY ADMINISTRATION,   )             U.S.C. § 1920
14                              )
15       Defendant.             )
                                )
16

17

18         Based upon the parties’ Stipulation for the Award and Payment of Equal
19   Access to Justice Act (EAJA) Fees and Costs, IT IS ORDERED that Plaintiff shall
20   be awarded attorney fees under the EAJA in the amount of FOUR THOUSAND
21   SIX HUNDRED DOLLARS ($4,600.00), and costs under 28 U.S.C. § 1920, in the
22   amount of FOUR HUNDRED DOLLARS ($400.00), subject to the terms of the
23   above-referenced Stipulation.
24

25

26   Date: May 10, 2021                    ___________________________
                                           Dale S. Fischer
27
                                           United States District Judge
28
